United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
PHILADELPHA VETERANS HOSPITAL,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1551
Issued: May 17, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 27, 2016 appellant, through counsel, filed a timely appeal of a July 20, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of the case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish total disability
from December 20, 2008 through December 29, 2014 due to his accepted employment injury of
aggravation of preexisting bilateral degenerative knee arthritis.
On appeal counsel argued that appellant had established that he was totally disabled as
the employing establishment removed his light-duty position forcing him to accept disability
retirement, and that appellant had properly elected to receive FECA benefits. He further argued
that OWCP improperly ignored medical evidence in the July 20, 2016 decision and that appellant
had established a consequential emotional condition.
FACTUAL HISTORY
This case has previously been before the Board. On January 29, 2009 appellant, then a
50-year-old housekeeper aid, filed an occupational disease claim (Form CA-2) alleging that he
developed bilateral aggravation of degenerative joint disease and torn menisci in his knees due to
his employment activities. He claimed to have first became aware of his condition on March 24,
2006 and first attributed his condition to his federal employment on July 10, 2008. On the
reverse of the form, appellant’s supervisor indicated that appellant had retired from the
employing establishment on December 19, 2008 receiving disability retirement benefits from the
Office of Personnel Management (OPM).3 The record reflects that on December 3, 2008
appellant had accepted a temporary limited-duty assignment due to a previously accepted right
hand injury working eight hours a day with no use of his right hand.4 Appellant’s supervisor
noted that appellant had reported no work-related injuries or illness to his knees prior to his
retirement.
OWCP’s statement of accepted facts (SOAF) found that appellant’s regular-duty position
required that all of his work was performed while standing or walking. This position also
required sustained pushing, pulling, walking, bending, stooping, climbing, and lifting. Appellant
was also required to lift up to 40 pounds and occasionally over 50 pounds. OWCP noted that
starting in 2005 appellant began to perform limited-duty work as he could no longer kneel to
clean baseboards and that at the time of his retirement in 2008 he was performing a one-handed
job assignment.
In a report dated March 29, 2011, OWCP’s second opinion physician, Dr. Bong S. Lee,
found that appellant was disabled from his original job because of the advanced osteoarthritis of
both knees. He indicated that appellant could walk and stand for four hours a day each, bend and
stoop for four hours, as well as push, pull, and lift up to 20 pounds for four hours a day. Dr. Lee
restricted appellant’s squatting, kneeling, and climbing to two hours each.
3

OPM indicated on December 4, 2008 that it found appellant to be disabled for his position as a housekeeping aid
due to bilateral knee condition.
4

Appellant injured his right hand on December 2, 2008. The employing establishment provided him with a lightduty assignment on December 3, 2008 with no use of his right hand. OWCP accepted that appellant sustained an
employment-related right hand fracture in a separate claim. OWCP File No. xxxxxx532. OWCP also accepted
bilateral carpal tunnel syndrome on September 22, 2011 in OWCP File No. xxxxxx081.

2

In an April 8, 2013 decision,5 the Board found that there was an unresolved conflict of
medical opinion evidence between appellant’s physician, Dr. Richard Zamarin, a Board-certified
orthopedic surgeon, and Dr. Lee, the second opinion physician, regarding whether appellant’s
knee condition was causally related to his accepted employment activities. The Board set aside
an October 31, 2012 OWCP decision and remanded the case for OWCP to refer the case to an
impartial medical examiner.
On July 11, 2013 OWCP referred appellant, a statement of accepted facts (SOAF), and a
list of questions to Dr. Andrew J. Collier, a Board-certified orthopedic surgeon, for an impartial
medical examination regarding the cause of appellant’s bilateral knee conditions. Dr. Collier
examined appellant on July 24, 2013 and noted his work history, employment duties and history
of knee pain. He noted that appellant had marked bilateral genu varum with slight
hyperextension on the left. Dr. Collier stated that both knees demonstrated minimal synovitis, no
effusion, erythema or warmth with limited range of motion. He found marked varus, medial
osteophytes, medial collapse, negative McMurray’s, Lachman and Drawer signs. Dr. Collier
stated that appellant had a waddling gait with his cane. He diagnosed severe degenerative
arthritis in both knees. Dr. Collier stated:
“[Appellant] had no work-related injuries, traumas, etc., to cause this condition.
The most likely cause of his symptomatology is his weight and obesity. Every
step he takes of his life does contribute to his arthritis. Hence, his work-related
activities would add to his condition but are not the sole cause of his condition. It
does play a minor role. [Appellant] does have severe degenerative arthritis in
both knees, again not caused by his work or work activities. This is not
industrial.”
He completed a work capacity evaluation and indicated that appellant could work eight hours a
day with restrictions. Appellant could stand and walk for one hour each a day each. He could
not bend or stoop, operate a motor vehicle at work, push, pull, squat, kneel, or climb. Appellant
could drive to and from work for one hour a day. He could lift up to 10 pounds for eight hours a
day.
By decision dated August 8, 2013, OWCP denied appellant’s claim finding that, as
Dr. Collier opined that appellant’s severe degenerative arthritis in both knees was due to his
weight and not caused by his work or work activities, appellant had not met his burden of proof
to establish his occupational disease claim. The Board reviewed the August 8, 2013 decision on
June 10, 2014 and found that OWCP had not provided Dr. Collier with adequate information and
remanded the case for OWCP to request a supplemental report.6
OWCP requested a supplemental report from Dr. Collier on September 10, 2014.
Dr. Collier responded on September 23, 2014 and noted that appellant had severe degenerative
arthritis in both knees and that he had sustained an employment-related acceleration of his
preexisting condition. He noted that appellant’s condition was permanent.
5

Docket No. 13-206 (issued April 8, 2013).

6

Docket No. 13-1979 (issued June 10, 2014).

3

On October 9, 2014 OWCP accepted appellant’s claim for aggravation of preexisting
bilateral degenerative knee arthritis. Appellant completed an election of benefits form on
March 20, 2015 and filed a claim for compensation (Form CA-7) benefits effective
December 20, 2008. On the reverse of the form, the employing establishment indicated that
appellant had retired due to medical disability, last worked on December 19, 2008, and used
leave without pay from December 20 to 29, 2014. Appellant also requested a schedule award on
March 20, 2015 and submitted medical evidence regarding his permanent impairment.
Appellant filed claims for compensation (Form CA-7) requesting wage-loss
compensation from December 20, 2008 through December 29, 2014.
In a letter dated June 5, 2015, OWCP requested additional medical evidence in support of
appellant’s claim for total disability for the period beginning December 20, 2008. Counsel
responded and argued that the employing establishment separated appellant onto disability
retirement.
By decision dated January 7, 2016, OWCP denied appellant’s disability claim. Also on
January 7, 2016 it granted appellant a schedule award for 26 percent permanent impairment of
both his right and left lower extremities. The period of the schedule awards was from
December 30, 2014 through November 12, 2017.
On June 21, 2016 counsel requested reconsideration of the January 7, 2016 decision
denying wage-loss compensation. He alleged that the employing establishment had refused to
accommodate appellant’s bilateral knee conditions. Counsel contended that appellant was
approved for disability retirement beginning in 2008 based on the employing establishment’s
certification that there was no work within appellant’s restrictions. He resubmitted Dr. Collier’s
September 23, 2014 report and work capacity evaluation, and a request for treatment for an
alleged emotional condition.
On June 21, 2016 OWCP received verification that on December 4, 2008 OPM had
approved appellant’s application for disability retirement due to his bilateral knee condition.
Appellant indicated that he had not requested accommodations from the employing
establishment and that he used the chairs with rollers in the offices he cleaned to help him to
clean and obtain the trash in those areas. His supervisor at that time had completed a statement
on June 12, 2008 in connection with the application for disability retirement that appellant’s
performance of his position of housekeeping aid was fully successful. He noted that appellant
was observed performing his housekeeping duties while sitting down, including emptying trash,
taping biohazard boxes, and mopping floors. The supervisor noted that appellant’s absence
required him to shift workloads and requirements. Appellant also indicated that appellant had
received a sick leave restriction letter and a sick leave warning letter. In response to the question
as to whether any efforts had been made to accommodate appellant or whether appellant had
been reassigned to a new permanent position, the employing establishment response, “N/A.” On
an accompanying portion of an Agency Certification of Reassignment and Accommodation
Efforts, an authorized agency official checked a box marked “No” in response to the question of
whether reasonable effort for accommodation had been made, this option further noted “the
medical evidence presented to the agency shows that accommodation is not possible due to

4

severity of medical condition and the physical requirements of the position.” The reverse of this
form, which would have indicated who had signed the form, is not contained in the record.
Counsel also submitted a portion of a report from Dr. Harry A. Doyle, a Board-certified
psychiatrist, dated June 20, 2016, diagnosing adjustment disorder with depressed mood and
attributing this condition to appellant’s bilateral wrist pain, bilateral carpal tunnel syndrome, and
aggravation of preexisting bilateral degenerative knee arthritis.
By decision dated July 20, 2016, OWCP denied modification of its prior decision and
determined that appellant had failed to submit the necessary medical opinion evidence to
establish total disability from December 20, 2008 through December 29, 2014 due to his
accepted employment injuries.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including that any disability or specific condition for
which compensation is claimed is causally related to the employment injury.7 The term
disability is defined as the incapacity because of an employment injury to earn the wages the
employee was receiving at the time of the injury, i.e., a physical impairment resulting in loss of
wage-earning capacity.8
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative, and substantial medical evidence.9 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled for work. When a
physician’s statements regarding an employee’s ability to work consist only of repetition of the
employee’s complaints that she hurts too much to work, without objective findings of disability
being shown, the physician has not presented a medical opinion on the issue of disability or a
basis for payment of compensation.10 The Board will not require OWCP to pay compensation
for disability in the absence of any medical evidence directly addressing the specific dates of
disability for which compensation is claimed. To do so would essentially allow employees to
self-certify their disability and entitlement to compensation.11
Causal relationship is a medical issue and the medical evidence required to establish
causal relationship is rationalized medical evidence.12 Rationalized medical evidence is medical
7

G.T., 59 ECAB 447 (2008); Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

8

20 C.F.R. § 10.5(f); see, e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).
9

See Fereidoon Kharabi, 52 ECAB 291 (2001).

10

Id.

11

Id.

12

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

5

evidence which includes a physician’s detailed medical opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the specific employment factors identified by the claimant.13 Neither the fact that a disease
or condition manifests itself during a period of employment nor the belief that the disease or
condition was caused or aggravated by employment factors or incidents is sufficient to establish
causal relationship.14
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish total disability
from December 20, 2008 through December 29, 2014 due to his accepted employment injury of
aggravation of preexisting bilateral degenerative knee arthritis.
On October 9, 2014 OWCP accepted appellant’s claim for aggravation of his preexisting
degenerative bilateral knee arthritis. The SOAF relates that appellant was required to do all the
duties of a housekeeping aid, but beginning in 2005 he was excused from cleaning baseboards as
he could no longer do that. On December 3, 2008 appellant accepted a temporary limited-duty
assignment at the employing establishment working eight hours a day with no use of his right
hand. He completed an application for disability retirement on May 7, 2008 and on December 4,
2008 OPM approved his disability retirement due to his bilateral knee condition. Appellant
retired from the employing establishment on December 19, 2008 and began receiving disability
retirement benefits.
Appellant must establish that his total disability on and after December 19, 2008 was due
to his accepted employment-related condition of aggravation of preexisting bilateral degenerative
knee arthritis. There is no medical evidence supporting appellant’s total disability for work
during the period claimed. In the December 8, 2008 report, Dr. Zamarin did not address
appellant’s ability to work. On March 29, 2011 OWCP’s second opinion physician, Dr. Lee,
found that appellant was only partially disabled from his original job because of the advanced
osteoarthritis of both knees. Dr. Collier, the impartial medical examiner, with regard to knee
conditions, completed a report on July 24, 2013 and opined that appellant was capable of
working with restrictions. There is no medical evidence in the record supporting appellant’s
claim for total disability on or after December 20, 2008.
Counsel argued that appellant had accepted OPM disability retirement benefits because
the employing establishment withdrew his light-duty assignment. Appellant has not submitted
factual evidence supporting this allegation. In fact, shortly before his disability retirement, the
employing establishment provided appellant with a light-duty assignment on December 3, 2008
due to his right hand injury. This change of work requirements suggests that the employing
establishment was willing to provide work within appellant’s established medical restrictions,
13

Leslie C. Moore, 52 ECAB 132 (2000).

14

Dennis M. Mascarenas, 49 ECAB 215 (1997).

6

but that he chose to leave his December 3, 2008 light-duty position and accept disability
retirement benefits.
Counsel further argued that OWCP failed to accept appellant’s consequential emotional
condition. As OWCP has not issued a final decision on this issue, the Board will not address this
claim for the first time on appeal.15
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish total disability
from December 20, 2008 through December 29, 2014 due to his accepted employment injury of
aggravation of preexisting bilateral degenerative knee arthritis.
ORDER
IT IS HEREBY ORDERED THAT the July 20, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 17, 2017
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

15

20 C.F.R. § 501.2(c).

7

